IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LOUIS RANDOLPH, A/K/A CLYDE                              No. 84269
                   LEWIS,
                   Appellant,                                                       ILE
                   vs.
                   THE STATE OF NEVADA,                                           SEP 1 5 2022
                   Res ondent.                                                  EOZAE:ETH A. BROWN
                                                                              CLERK Qf 8'PRUE COURT
                                                                             BY
                                                                                   DEPUTY CLERK
                                           ORDER OF AFFIRMANCE
                               This is a pro se appeal from a district court order denying a
                   motion to correct an illegal sentence.' Eighth Judicial District Court, Clark
                   County; Erika D. Ballou, Judge.
                               Appellant argues that his sentence for first-degree murder was
                   illegal because the trial court released the jury following the guilty verdict
                   and imposed the sentence itself when NRS 175.552 instead required that
                   the trial court hold a separate penalty hearing before the trial jury when
                   appellant did not stipulate in writing to waive the separate penalty hearing
                   before the trial jury. He asserts that in these circumstances, the trial court
                   lacked jurisdiction to impose the sentence for first-degree murder.
                               A motion to correct an illegal sentence may address "only the
                   facial legality of a sentence." Edwards v. State, 112 Nev. 704, 708, 918 P.2d
                   321, 324 (1996). An illegal sentence is one where the sentencing court lacks
                   jurisdiction or imposes a sentence that exceeds the maximum statutory
                   term. Id. A motion to correct "cannot, however, be used as a vehicle for




                         'Having considered the pro se brief filed by appellant, we conclude
                   that a response is not necessary. NRAP 46A(c). This appeal therefore has
                   been submitted for decision based on the pro se brief and the record. See
                   NRAP 34()(3).

SUPREME COURT
     OF
   NEVADA

(01 194 7A 4e17.
                                                                                             -a scia
                     challenging the validity of a judgment of conviction or sentence based on
                     alleged errors occurring at trial or sentencing." Id.
                                 Here,   appellant   argues that     the     district   court   lacked
                     jurisdiction because it violated NRS 175.552(1)(a). We disagree because the
                     separate hearing provision in NRS 175.551(1)(a) is a procedural rule that is
                     waivable and not jurisdictional. See Hubbard v. State, 110 Nev. 671, 677,
                     877 P.2d 519, 522 (1994) (distinguishing jurisdictional defenses from
                     waivable ones); State v. Williams, 686 S.E.2d 493, 505 (N.C. 2009) (holding
                     that statutory requirements that the same jury and judge would hear the
                     trial and sentencing stages in a death penalty case were procedural and not
                     jurisdictional); Snyder v. Commonwealth, 121 S.E.2d 452, 456 (Va. 1961)
                     ("It is a well settled rule of criminal procedure that if an accused may waive
                     a provision concerning the steps to be followed in a criminal prosecution,
                     such provision is procedural, and not jurisdictional."); see ctlso Illinois v.
                     Somerville, 410 U.S. 458, 481-82 (1973) (Marshall, J., dissenting)
                     (explaining that jurisdictional errors are not waivable because one
                     institution may not invade the jurisdiction of another).           Appellant has
                     asserted a procedural error, not a jurisdictional one. That procedural error
                     occurred at sentencing and therefore falls outside the limited scope of a
                     motion to correct an illegal sentence. See Edwards, 112 Nev. at 708, 918
                     P.2d at 324. Appellant also has not shown that the sentence imposed for
                     the first-degree murder conviction exceeded that permitted by statute. See
                     NRS 200.030(4)(b) (1993). Cf. State v. Second Judicial Dist. Court (Pullin),
                     124 Nev. 564, 567, 188 P.3d 1079, 1081 (2008) ("It is well established that
                     under Nevada law, the proper penalty is the penalty in effect at the time of
                     the commission of the offense and not the penalty in effect at the time of



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A    ,076,
                sentencing."). Because appellant has not shown that his sentence is facially
                illegal, the district court properly denied his motion to correct.
                              Having considered appellant's contentions and concluded that
                relief is not warranted, we
                              ORDER the judgment of the district court AFFIRMED.2




                                         Parraguirre


                                                                                      Sr.J.
                Cadish




                cc:   Hon. Erika D. Ballou, District Judge
                      Louis Randolph
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2 The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA
                                                       3
40) I947A